1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     LEONARD P. SULLIVAN,                                Case No. 2:19-cv-01814-GMN-EJY
10                                      Petitioner,                     ORDER
             v.
11
      ISIDRO BACA, et al.,
12
                                    Respondents.
13

14          On January 9, 2020, this court dismissed petitioner Leonard P. Sullivan’s 28

15   U.S.C. § 2254 habeas corpus petition for failure to comply with this court’s order to pay

16   the filing fee (ECF No. 5). Judgment was entered (ECF No. 7). However, Sullivan had

17   in fact paid the filing fee, which was not reflected on the docket due to a clerical error

18   (see ECF No. 11; ECF No. 8, p. 5). Accordingly, this court’s order dismissing the action

19   is vacated.

20          Next, the court has reviewed what Sullivan styled as a habeas petition pursuant

21   to Habeas Rule 4, and it suffers from at least two defects. First, it is not on the court-

22   required form. LSR 3-1. Second, 28 U.S.C. § 2254(a) provides that a federal court:

23   “shall entertain an application for a writ of habeas corpus in behalf of a person in

24   custody pursuant to the judgment of a State court only on the ground that he is in

25   custody in violation of the Constitution or laws or treaties of the United States.” Sullivan

26   asks this court for “authorization to file a second appeal contesting [his] sentence” in

27   state court. This court lacks jurisdiction to direct the state court to permit such an

28
                                                      1
1
     appeal. Therefore, this action is dismissed for failure to state a claim for which habeas
2
     relief may be granted.
3
            IT IS THEREFORE ORDERED petitioner’s motion for reconsideration (ECF No.
4
     8) is GRANTED.
5
            IT IS FURTHER ORDERED that this court’s order dated January 9, 2020 (ECF
6
     No. 5) is VACATED.
7
            IT IS FURTHER ORDERED that this petition is DISMISSED for failure to state a
8
     claim for which relief may be granted.
9
            IT IS FURTHER ORDERED that a certificate of appealability is denied.
10
            IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel
11
     (ECF No. 10) is DENIED as moot.
12
            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
13
     close this case.
14

15

16
            DATED: 20 February 2020.
17

18                                                   GLORIA M. NAVARRO
                                                     UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28
                                                 2
